Supreme Court
United States vs 1 David ThompsonJ
And the said William A Fletcher as to the said plea of the said David Thompson by him above pleaded as to the using and exercising the said office of constable of said town of Springwells and therein attempted to be justified saith that the said David Thompson ought not to be allowed the said office and privileges, nor be dismissed nor discharged by the Court of the said information because he saith that long before the filing of the said information and since the fourth day of April in the year eighteen hundred and thirty *548one, To wit, on the third day of May in the year aforesaid the said David Thompson removed out of the said Township of Springwells and ceased to be an inhabitant thereof and resided in, and become an inhabitant of the City of Detroit for a long time Towit for the space of fifty days by reason whereof the said David hath vacated the said office of constable of said town of Springwells and this the said William A Fletcher is ready to verify Wherefore the said William A Fletcher prays judgment for the United States and that the said David Thompson may hereafter be altogether excluded from the said office of constable of said town of Springwells and denied and enjoined from using or exercising the same
WM A. Fletcher
Atty Geni